Judgment and order reversed and new trial granted, costs to abide the event, unless within twenty days plaintiff stipulate to reduce the verdict to the sum of $1,500; in which event the judgment, as so modified, and the order are unanimously affirmed, without costs, upon the ground that we think that the damages allowed by the verdict were excessive, and that $1,500 would be a liberal allowance therefor. It is to be noted that plaintiff’s physician did not testify, and the charge of the court did not permit any allowance for future effects of the injuries. Jenks, P. J., Mills, Rich, Kelly and Jayeox, JJ., concurred.